Title: To James Madison from Alexander J. Dallas, 21 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        
                            Dear Sir,
                            21 May 1815.
                        
                        I have just received your letter, expressing a wish that Colonel Croghan’s resignation should be accepted; but the Army Register has been actually printed, including his name, for the reason which I assigned in my last letter. I think, however, you will not regret the occurrence when you observe that Major Taylor must have been promoted to a higher rank in order to take Colonel Croghan’s place, who is a lieutenant-colonel in the line; and this course would not have corresponded with the general principle of the selections, which admitted of an officer’s being reduced with his own consent, but has not been applied to give any officer higher rank in the line. But you will find that both Major Taylor and Major Bradford, who were united in Colonel Owing’s protest, are retained as captains, with brevets as majors. Bradford has expressed perfect satisfaction with the arrangement, and he told me that the protest had been written under a misapprehension of the course taken by the board of general officers; but that he was confident, upon better information, that the selections would be approved and supported in Kentucky. Colonel Jessup and Major Bradford told me that they doubted whether Major Taylor would consent to remain in the Army, on any terms; that he was a man of fortune; and that he had long ago expressed a determination to resign. But viewing the subject in its general aspect, you will find, I believe, that the western country has a full portion of the peace establishment. Generals Jackson, Gaines, Smith, &c. Colo. Miller, Col. Nicholas, Col. Croghan, Col. Jessup &c &c. are at the head of a long western list.
                        I inclose letters from St. Louis on Indian affairs; and a report from Col. Jessup of his proceedings in Connecticut.
                        
                        There are no details of the news sent by Dr. Bullus to Commodore Rodgers.I am, Dr Sir, most respectfully & faithfully Yrs.
                        
                            A. J. Dallas
                        
                    
                    
                        Be so good as to state whether you have received my report in the case of Mr. Eustaphieve, the Russian Consul.
                        I open my letter to add that letters from New-Orleans inform us, that provision was made at that place for paying the whole of the Regulars and militia, the Banks advancing money for drafts on the paymaster of the Army, which will be punctually paid here. The northern army is amply provided for; and I think that our funds cannot fail in any quarter.
                    
                